Citation Nr: 0320883	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from December 1939 to 
September 1945. 

In February 2000, the RO received the veteran's claim for 
service connection for hypertension, arthritis, and for a 
psychiatric disorder (claimed as a nervous condition).  In a 
June 2000 rating decision, the RO denied the claims.  The 
veteran disagreed with the June 2000 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2000.  


REMAND

In March 2003, the veteran submitted a VA Form 21-4142, 
Authorization for Release of Information.  This form listed 
several health care providers.  The attached letter from the 
veteran's representative states that the form was submitted 
in response to a February 2003 letter from the RO which had 
requested additional evidence with respect to the claimed 
disorders here on appeal.  While it appears that the RO 
previously made attempts to obtain some of the records noted, 
it does not appear that other evidence was previously 
referenced by the veteran and has not been the subject of 
inquiry by the RO.  

The veteran has indicated the possible existence of medical 
records pertinent to his appeal.  The Board finds that an 
effort must be made to obtain these records, if they exist, 
prior to reaching a decision in the veteran's case.  
Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should make attempts to obtain 
all private and VA medical records 
identified by the veteran that are not 
presently contained in the veteran's 
claims folder.  Any records so obtained 
should be associated with the veteran's 
VA claims folder.  If certain records 
cannot be obtained, the veteran should be 
so notified and allowed the opportunity 
to obtain them himself.

2.  If additional evidence is obtained, 
VBA should review such evidence for 
relevance.  If relevant, VBA should 
readjudicate the claims on appeal.  If 
any claim is denied, VBA should issue a 
supplemental statement of the case and 
afford the veteran the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



